UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7125


DARRYL TAYLOR,

                  Petitioner - Appellant,

             v.

JAMES SMITH, Warden; DOUGLAS GANSLER, The Attorney General
of the State of Maryland,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cv-01179-RDB)


Submitted:    June 4, 2009                   Decided:   June 26, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.   Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl Taylor, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.     Although we initially dismissed this appeal on

the ground that Taylor failed to file a timely notice of appeal,

we granted Taylor’s rehearing petition and have considered the

merits of the appeal.        We now dismiss the appeal because Taylor

has   failed    to   meet    the    standard         for    the    issuance   of    a

certificate of appealability.

           An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue for claims addressed

by a district court absent “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).                          A

prisoner     satisfies      this    standard          by    demonstrating      that

reasonable     jurists   would     find       both   that    his    constitutional

claims are debatable and that any dispositive procedural rulings

by the district court are also debatable or wrong.                     See Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001). We have independently reviewed the record and conclude

that Taylor has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

                                          2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             DISMISSED




                                    3